Citation Nr: 1121327	
Decision Date: 06/02/11    Archive Date: 06/09/11

DOCKET NO.  07-21 508	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Juan, the Commonwealth of Puerto Rico


THE ISSUES

1.  Entitlement to service connection for a left knee condition.

2.  Entitlement to service connection for bilateral carpal tunnel syndrome (CTS).

3.  Entitlement to service connection for a gastrointestinal condition.  

4.  Entitlement to service connection for a muscle pain condition.  

5.  Entitlement to service connection for a joint pain condition.  

6.  Entitlement to service connection for fibromyalgia.

7.  Entitlement to service connection for a disability manifested by headaches, to include cephalgia.  

8.  Whether new and material evidence has been received to reopen a service connection claim for an acquired psychiatric disorder, to include post-traumatic stress disorder (PTSD) and major depressive disorder, and if so, whether service connection is warranted.  

9.  Whether new and material evidence has been received to reopen a service connection claim for a low back condition, to include lumbar myositis with degenerative disc disease, and if so, whether service connection is warranted.  

10.  Whether new and material evidence has been received to reopen a service connection claim for hypertension, and if so, whether service connection is warranted.  

11.  Whether new and material evidence has been received to reopen a service connection claim for a right knee condition, to include right knee patellar disorder status-post menisectomy with minimal effusion, and if so, whether service connection is warranted.

12.  Whether new and material evidence has been received to reopen a service connection claim for an eye condition, to include vitreous floaters, and if so, whether service connection is warranted.    


REPRESENTATION

Veteran represented by:	Disabled American Veterans


WITNESSES AT HEARING ON APPEAL

Veteran and his wife



ATTORNEY FOR THE BOARD

M. Pansiri, Associate Counsel


INTRODUCTION

The Veteran served on active duty from June 1988 to September 1988 and December 1990 to September 1991, during peacetime and the Persian Gulf War.  He served in the Southwest Asia theater of operations from February 6, 1991 to August 22, 1991.  

This appeal comes before the Board of Veterans' Appeals (Board) from October 2006 and June 2007 rating decisions of the Department of Veterans Affairs (VA), San Juan, the Commonwealth of Puerto Rico, Regional Office (RO).  The Veteran disagreed with such decisions and subsequently perfected appeals.   

Service connection for a low back condition, hypertension, a right knee condition, and an eye condition, to include vitreous floaters, was previously denied in a June 1999 Rating Decision and subsequently denied in a March 2001 Statement of the Case.  Further, service connection for a psychiatric disorder (PTSD) was denied in a September 2003 Board Decision.  The requirement of submitting new and material evidence to reopen a claim is a material legal issue the Board is required to address on appeal, despite the RO's actions.  See Jackson v. Principi, 265 F.3d 1366 (Fed. Cir. 2001); Barnett v. Brown, 83 F.3d 1380, 1383-84 (Fed. Cir. 1996).  As such, the issues regarding a low back condition, hypertension, a right knee condition, an eye condition, and a psychiatric disorder, are appropriately captioned as above.  

The Board notes that in the October 2006 rating decision, the RO framed the issue as whether new and material evidence had been submitted sufficient to reopen the claim of service connection for cephalgia and reopened the claim but ultimately denied service connection (see July 2009 Supplemental Statement of the Case).  However, the AOJ never decided the issue of service connection for cephalgia initially on the merits and there is no final decision denying service connection for such issue.  Thus, it is apparent that the case involves an original claim of service connection for cephalgia, and new and material evidence is not required to reopen the claim.  As such, the issue of service connection for cephalgia is appropriately captioned above. 

In September 2008, the Veteran and his wife testified before a Decision Review Officer (DRO) at the RO.  A copy of the hearing transcript is of record and has been reviewed.   

The herein reopened issues of entitlement to service connection for a low back condition and a right knee condition; the issues of entitlement to service connection for a left knee condition, bilateral CTS, a gastrointestinal condition, a disability manifested by headaches, to include cephalgia, and fibromyalgia; and the issues of whether new and material evidence has been received to reopen a service connection claims for hypertension, an eye condition, and an acquired psychiatric disorder, to include PTSD and major depressive disorder, are addressed in the REMAND portion of the decision below and are REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.


FINDINGS OF FACT

1.  On September 12, 2007, before the Veteran's appeals for entitlement to service connection for a muscle pain condition and a joint pain condition, were transferred to the Board, the agency of original jurisdiction (AOJ) received written notification from the Veteran and his representative that he wished to withdraw these appeals.

2.  In a June 1999 final decision, the RO denied the Veteran's service connection claim for a low back condition and a right knee condition; the Veteran was provided notice of the decision and of his appellate rights.

3.  The Veteran did not timely appeal the June 1999 decision, and such decision became final.

4.  Evidence added to the record since the final June 1999 RO denial is not duplicative or cumulative of evidence previously of record, and raises a reasonable possibility of substantiating the Veteran's service connection claims for a low back condition and a right knee condition.


CONCLUSIONS OF LAW

1.  The criteria for withdrawal of timely appeals for entitlement to service connection for a muscle pain condition and a joint pain condition filed by the Veteran have been met.  38 U.S.C.A. § 7105(b)(2), (d)(5) (West 2002); 38 C.F.R. §§ 20.202, 20.204 (2010).

2.  The RO's unappealled June 1999 decision that denied service connection for a low back condition is final.  38 U.S.C.A. § 7105(c) (West 2002); 38 C.F.R. 
§§ 3.104, 20.302, 20.1103 (2010).

3.  Evidence received since the RO's final June 1999 decision is new and material; the claim of entitlement to service connection for a low back condition is therefore reopened.  38 U.S.C.A. § 5108 (West 2002); 38 C.F.R. § 3.156(a) (2010). 

4.  The RO's unappealled June 1999 decision that denied service connection for a right knee condition is final.  38 U.S.C.A. § 7105(c) (West 2002); 38 C.F.R. 
§§ 3.104, 20.302, 20.1103 (2010).

5.  Evidence received since the RO's final June 1999 decision is new and material; the claim of entitlement to service connection for a right knee condition is therefore reopened.  38 U.S.C.A. § 5108 (West 2002); 38 C.F.R. § 3.156(a) (2010).  
 


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Withdrawal of Appeals for Muscle Pain and Joint Pain Conditions 

The present appeals arise from an October 2006 rating decision to which the Veteran filed a timely notice of disagreement (NOD), received in November 2006, with the denials of service connection for a muscle pain condition and a joint pain condition.  In May 2007, the Veteran submitted VA Form 9, "Appeal to Board of Veterans' Appeals" (Substantive Appeal), indicating he was appealing the aforementioned denied issues.  

In a statements received from the Veteran and his authorized representative and received by the AOJ on September 12, 2007, the Veteran and his representative indicated that the Veteran wished to withdraw "pending issues currently on appeal for entitlement to service connection for Muscle pain and entitlement to service connection for Joint pain."  See "Statement in Support of Claim," VA Form 21-4138, received September 2007; Memorandum from the Disabled American Veterans, received September 2007; July 2006 "Appointment of Veterans Service Organization as Claimant's Representative" form, VA form 21-22.  

Pursuant to the laws administered by VA, the Board may dismiss any appeal which fails to allege specific error of fact or law in the determination being appealed.  38 U.S.C.A. § 7105(d)(5) (West 2002); 38 C.F.R. § 20.202 (2010).  A Substantive Appeal may be withdrawn either on the record at a hearing or in writing at any time before the Board promulgates a decision.  38 C.F.R. § 20.204(b)(1).  Withdrawal may be made by the appellant or by his or her authorized representative.  38 C.F.R. § 20.204(a).  

Here, the Veteran has withdrawn the appeals of entitlement to service connection for a muscle pain condition and a joint pain condition.  Hence, there remain no allegations of errors of fact or law for appellate consideration on the aforementioned issues.  Accordingly, the Board does not have jurisdiction to review the appeals of the issue of entitlement to service connection for a muscle pain condition and a joint pain condition.  Thus, these appeals are dismissed.
VA's Duties to Notify and Assist - Applications to Reopen the Service Connection Claims for Right Knee and Low Back Conditions

The Veterans Claims Assistance Act of 2000 (VCAA) imposes obligations on VA in terms of its duty to notify and assist claimants.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107 (West 2002 & Supp. 2010); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2010).

Without deciding whether the notice and development requirements of the VCAA have been satisfied with respect to the Veteran's new and material evidence claims for service connection for a low back condition, to include lumbar myositis with degenerative disc disease, and a right knee condition, to include right knee patellar disorder status-post menisectomy with minimal effusion, the Board concludes that the VCAA does not preclude the Board from adjudicating this portion of the Veteran's claim.  This is so because the Board is taking action favorable to the Veteran by reopening his claim.  See Bernard v. Brown, 4 Vet. App. 384 (1993). 

Legal Criteria and Analysis - Applications to Reopen the Service Connection Claims for Right Knee and Low Back Conditions

Rating decisions are final and binding based on evidence on file at the time the claimant is notified of the decision and may not be revised on the same factual basis except by a duly constituted appellate authority.  38 C.F.R. § 3.104(a).  The claimant has one year from notification of a RO decision to initiate an appeal by filing a notice of disagreement with the decision, and the decision becomes final if an appeal is not perfected within the allowed time period.  38 U.S.C.A. § 7105; 38 C.F.R. §§ 3.160, 20.201, 20.302.  If new and material evidence is presented or secured with respect to a claim which has been disallowed, the Secretary shall reopen the claim and review the former disposition of the claim.  38 U.S.C.A. 
§ 5108; Manio v. Derwinski, 1 Vet. App. 140, 145 (1991).    

Evidence is considered "new" if it was not previously submitted to agency decisionmakers.  38 C.F.R. § 3.156(a).  "Material" evidence is evidence which, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim.  Id.  New and material evidence can be neither cumulative nor redundant of the evidence of record at the time of the last prior final denial of the claim sought to be reopened, and must raise a reasonable possibility of substantiating the claim.  Id.  For the purpose of determining whether a case should be reopened, the credibility of the evidence added to the record is to be presumed.  Justus v. Principi, 3 Vet. App. 510, 513 (1992).

By way of history, the Veteran initially filed a service connection claim for a low back condition and a right knee condition in July 1998.  In a June 1999 rating decision, the RO denied service connection for a low back condition and a right knee condition on the basis that there is no current diagnosis of any right knee or low back disability and no evidence of a chronic disability in service.  The Veteran submitted a Notice of Disagreement to initiate appellate review (see November 1999 "Statement in Support of Claim," VA Form 21-4138), and the RO provided the Veteran with a Statement of the Case in March 2001 again denying his service connection claims for a low back condition and a right knee condition on the basis that there is no current diagnosis of any right knee or low back disability and no evidence that chronic disabilities were incurred in or aggravated by service.  However, the Veteran did not submit a timely Substantive Appeal to perfect his appeal regarding the June 1999 Rating Decision denying his claims.  Because the Veteran did not submit a Substantive Appeal to perfect an appeal of the RO's June 1999 decision, that determination became final, based on the evidence then of record.  38 U.S.C.A. § 7105(c) (West 2002); 38 C.F.R. §§ 3.104, 20.302, 20.1103 (2010).  This is the last final decision regarding the Veteran's service connection claims for a low back condition and a right knee condition.  The evidence of record when the RO decided the claims in June 1999 included the Veteran's service treatment records (STRs), various post-service VA treatment records, and statements submitted by or on behalf of the Veteran. 

In July 2006, the Veteran sought to reopen his service connection claims for a low back condition and a right knee condition.  See July 2006 "Statement in Support of Claim," VA Form 21-4138.  In an October 2006 rating decision, the RO determined that new and material evidence had not been received to reopen the service connection claims for a low back condition and a right knee condition.  

Evidence associated with the claims file since the prior last final decision regarding the service connection claims for a low back condition and a right knee condition (June 1999 Rating Decision) includes post-service VA treatment records, various post-service private treatment records, a September 2008 DRO Hearing Transcript, and statements and written argument submitted by or on behalf of the Veteran, including statements from a fellow service member, the Veteran's brother, the Veteran's sister, the Veteran's father, the Veteran's mother, and the Veteran's wife. 

On review, the Board finds that new and material evidence has been received to reopen the service connection claims for a low back condition and a right knee condition.  In this regard, the November 2006 Physical Medicine Rehab Note and the April 2007 VA Fibromyalgia Examination Report, which were not of record at the time of the June 1999 decision, reveals diagnoses of lumbar myositis with degenerative disc disease (lumbar herniated discs with discogenic disease) and right knee patellar disorder status-post menisectomy with minimal effusion (right knee meniscus tear).  See November 2006 Physical Medicine Rehab Note, San Juan VAMC; April 2007 VA Fibromyalgia Examination Report.  As the RO denied service connection for a low back condition and a right knee condition at least in part on the basis that there was no current diagnosis of any low back or right knee disability (see June 1999 Rating Decision; March 2001 Statement of the Case), the Board finds that the evidence received since such decision showing a current diagnosis of low back and right knee disabilities, variously diagnosed as lumbar myositis with degenerative disc disease (lumbar herniated discs with discogenic disease) and right knee patellar disorder status-post menisectomy with minimal effusion (right knee meniscus tear), is new and material for the purpose of reopening the service connection claims for a low back condition and a right knee condition, and the claims are reopened.  

The Board finds that such evidence, either by itself or when considered with the previous evidence of record, relates to an unestablished fact necessary to substantiate the claim.  38 C.F.R. 3.156(a).  The November 2006 Physical Medicine Rehab Note and the April 2007 VA Fibromyalgia Examination Report, which reveals current disabilities, coupled with the previously submitted STRs (which includes a notation of complaints and treatment for right knee pain and back pain in-service), are material in that they suggest a relationship between the Veteran's current low back and right knee disabilities and his service, and therefore raise a reasonable possibility of establishing the claims.  As such, the Board finds that the November 2006 Physical Medicine Rehab Note and the April 2007 VA Fibromyalgia Examination Report are considered new and material for the purpose of reopening the service connection claims for a low back condition and a right knee condition, and such claims are reopened.    


ORDER

The appeal for entitlement to service connection for a muscle pain condition is dismissed.       

The appeal for entitlement to service connection for a joint pain condition is dismissed.       

New and material evidence to reopen a claim of entitlement to service connection for a low back condition, to include lumbar myositis with degenerative disc disease, has been received; to this extent, the appeal is granted.

New and material evidence to reopen a claim of entitlement to service connection for a right knee condition, to include right knee patellar disorder status-post menisectomy with minimal effusion, has been received; to this extent, the appeal is granted.


REMAND

The Board has herein reopened service connection claims for a low back condition, to include lumbar myositis with degenerative disc disease, and a right knee condition, to include right knee patellar disorder status-post menisectomy with minimal effusion.  The Veteran also seeks service connection for a left knee condition, bilateral CTS, a gastrointestinal condition, a disability manifested by headaches, to include cephalgia, and fibromyalgia.  He also applied to reopen his service connection claims for hypertension, an eye condition, and an acquired psychiatric disorder, to include PTSD and major depressive disorder.  Although the Board regrets the delay, a remand is necessary to ensure that due process is followed and that there is a complete record upon which to decide the Veteran's claims so that he is afforded every possible consideration.  38 U.S.C.A. § 5103A (West 2002); 38 C.F.R. § 3.159 (2010).  

Initially, the Board also notes that review of the evidence of record and the Veteran's testimony indicates that he receives social security benefits for his physical and psychiatric disabilities.  See April 2007 VA Fibromyalgia Examination Report; September 2008 DRO Hearing Transcript.  The treatment records from the Social Security Administration (SSA) may support his service connection claims for a low back condition, to include lumbar myositis with degenerative disc disease, a right knee condition, to include right knee patellar disorder status-post menisectomy with minimal effusion, a left knee condition, bilateral CTS, a gastrointestinal condition, cephalgia, fibromyalgia, and his applications to reopen his service connection claims for hypertension, an eye condition, and an acquired psychiatric disorder, to include PTSD and major depressive disorder.  

VA is, therefore, on notice of records that may be probative to the claim.  See Robinette v. Brown, 8 Vet. App. 69 (1995).  Consequently, the Veteran's complete SSA records should be obtained and associated with the claims file.  

Generally, service connection will be granted for disability resulting from injury or disease incurred in or aggravated by active military service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303.  If a disorder noted during service is not determined to be chronic, then generally a showing of continuity of symptomatology after service is required for service connection.  38 C.F.R. § 3.303(b).  Service connection may also be granted for any disease diagnosed after discharge when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).

Service connection is also warranted for a disability that is aggravated by, proximately due to or the result of a service-connected disease or injury.  38 C.F.R. § 3.310; Allen v. Brown, 7 Vet. App. 439 (1995).  

Service connection generally requires competent and credible evidence showing: (1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service.  See Davidson v. Shinseki, 581 F.3d 1313, 1316 (Fed. Cir. 2009).

In addition, compensation may be paid to a Persian Gulf Veteran who exhibits objective indications of a qualifying chronic disability that became manifest either during active duty in the Southwest Asia theater of operations during the Persian Gulf War or to a degree of 10 percent or more not later than December 31, 2011, following such service.  38 U.S.C.A. § 1117 (West 2002 & Supp. 2010); 38 C.F.R. § 3.317 (2010).  Service connection may be granted when the evidence establishes: (1) that he or she is a Persian Gulf veteran; (2) who exhibits objective indications of chronic disability resulting from an illness or combination of illnesses manifested by one or more signs or symptoms such as those listed in paragraph (b) of 38 C.F.R. § 3.317; (3) which became manifest either during active military, naval or air service in the Southwest Asia theater of operations during the Persian Gulf War, or to a degree of 10 percent or more not later than December 31, 2011; and (4) that such symptomatology by history, physical examination, and laboratory tests cannot be attributed to any known clinical diagnosis.

A "qualifying chronic disability" for purposes of 38 U.S.C.A. § 1117 is a chronic disability resulting from (A) an undiagnosed illness, (B) a medically unexplained chronic multisymptom illness (such as chronic fatigue syndrome (CFS), fibromyalgia, or irritable bowel syndrome) that is defined by a cluster of signs or symptoms, or (C), any diagnosed illness that the Secretary determines in regulation prescribed under 38 U.S.C.A. § 1117(d) warrants a presumption of service connection.  38 U.S.C.A. § 1117(a)(2); 38 C.F.R. § 3.317(a)(2)(i)(B)(1).

Service connection may be granted for objective indications of a chronic disability resulting from an illness or combination of illnesses manifested by one or more signs or symptoms, to include, but not limited to, fatigue, signs or symptoms involving skin, headaches, muscle pain, joint pain, neurological signs or symptoms, neuropsychological signs or symptoms, signs or symptoms involving the respiratory system (upper or lower), sleep disturbances, gastroesophageal signs or symptoms, cardiovascular signs or symptoms, abnormal weight loss, or menstrual disorders.  38 U.S.C.A. § 1117; 38 C.F.R. § 3.317.  The undiagnosed illness must not be attributed to any known clinical diagnosis by history, physical examination, or laboratory tests.  38 C.F.R. § 3.317(a)(1)(i)).  A chronic disability for purposes of 38 U.S.C.A. § 1117 is one that has existed for 6 months or more, including disabilities that exhibit intermittent episodes of improvement and worsening over a 6-month period.  38 C.F.R. § 3.317(a)(3).

The Board notes that effective July 13, 2010, VA has amended its adjudication regulations governing  presumptions for certain Persian Gulf War Veterans.  Such revisions amend § 3.317(a)(2)(i)(B) to clarify that chronic fatigue syndrome, fibromyalgia, and irritable bowel syndrome are examples of medically unexplained chronic multisymptom illnesses and are not an exclusive list of such illnesses.  Additionally, the amendment removes § 3.317(a)(2)(i)(B)(4) which reserves to the Secretary the authority to determine whether additional illnesses are "medically unexplained chronic multisymptom illnesses" as defined in paragraph (a)(2)(ii) so that VA adjudicators will have the authority to determine on a case-by-case basis whether additional diseases meet the criteria of paragraph (a)(2)(ii).  These amendments are applicable to claims pending before VA on October 7, 2010, as well as claims filed with or remanded to VA after that date.  See 75 Fed. Reg. 61,997 (Oct. 7, 2010).

With regard to the Veteran's service connection claims for bilateral CTS, a low back condition, and a right knee condition, the Veteran is currently variously diagnosed with carpal tunnel syndrome, lumbar myositis with degenerative disc disease (lumbar herniated discs with discogenic disease), and right knee patellar disorder status-post menisectomy with minimal effusion (right knee meniscus tear).  See November 2006 Physical Medicine Rehab Note, San Juan VAMC; April 2007 VA Fibromyalgia Examination Report; April 2009 Primary Care Note, Guayama VA Outpatient Clinic.

Further, with regard to the right knee and low back condition, the Veteran's service treatment records (STRs) contain complaints and treatment for right knee pain and tenderness.  See August 1991 Statement of Medical Examination and Duty Status; August 1991 Separation Examination Report; August 1991 Report of Medical History; September 1991 Orthopedic Consultation Sheet.  The Veteran indicated that he had recurrent right knee pain after exercising.  See August 1991 Statement of Medical Examination and Duty Status.  He was assessed with patello-femoral syndrome.  See September 1991 Orthopedic Consultation Sheet.  The Veteran also complained of back pain.  See May 1991 Chronological Record of Medical Care.  The Veteran's STRs are negative for further notation of complaints, treatment, and/or diagnoses of any right knee or low back disability or any injury of the right knee or low back.  In addition, the Veteran reported that he injured his right knee and low back in-service during a fall from the flat bed of a truck while moving pallets of munitions.  He also reported having continuous pain in his right knee and low back since his in-service injury.  See September 2008 DRO Hearing Transcript.  The Veteran also provided a statement from a fellow service member to the effect that the Veteran suffered injuries to his right knee and low back as a result of falling while moving munitions and had resulting right knee and back pain.  See September 2007 Hand-Written Statement from R.O.L.  The Veteran's DD-214 indicates that his military occupational specialty was an ammunition specialist.  As such, the Board finds the Veteran's statements of in-service right knee and low back injury consistent and credible with his service.     

With regard to the bilateral CTS, although the Veteran's STRs are negative for complaints, treatment, and/or diagnoses of any disability of the wrists/arms, to include bilateral CTS, in-service, the Veteran reported that he injured his bilateral wrists on numerous occasions in-service, including as a result of moving munitions.  He also reported having continuous pain in his bilateral wrists since his in-service injuries.  See September 2008 DRO Hearing Transcript.  The Veteran's DD-214 indicates that his military occupational specialty was an ammunition specialist.  As such, the Board finds the Veteran's statements of in-service bilateral wrist injury consistent and credible with his service.   

As no medical opinion regarding whether the Veteran's bilateral CTS, a low back condition, and a right knee condition, are related to his service is of record, the Board finds that a remand is required to obtain such opinions.  Based on the foregoing, a VA exam is necessary to ascertain whether the Veteran's currently diagnosed bilateral CTS, low back, and right knee disabilities are related to service.  See 38 U.S.C.A. § 5103A (West 2002 & Supp. 2010); 38 C.F.R. § 3.159(c)(4) (2010).  The fulfillment of the duty to assist requires a thorough and contemporaneous medical examination that considers prior medical examinations and treatment in order to conduct a complete evaluation of the Veteran's claim.  38 C.F.R. § 4.2 (2010).  Where further evidence, or clarification of the evidence, is needed for proper appellate decision-making, a remand to the RO is required.  38 C.F.R. § 19.9(a)(1) (2010).
	
With regard to the Veteran's claims for entitlement to service connection for a gastrointestinal condition and a disability manifested by headaches, to include cephalgia, the Veteran claims such conditions are the result of his active duty service.  In the alternative, the Veteran claims that his gastrointestinal condition and disability manifested by headaches, to include cephalgia, are due to undiagnosed illness or other qualifying, chronic disability, pursuant to 38 U.S.C.A. § 1117.  

Review of the Veteran's STRs indicate that he complained of abdominal cramping and headaches while stationed in the Persian Gulf.  See May 1991 Chronological Record of Medical Care; August 1991 Chronological Record of Medical Care.

Further review of the evidence of record is negative for any examination regarding extent and etiology of a gastrointestinal condition and a disability manifested by headaches, to include cephalgia.  As such, a remand is necessary for such examination and opinions.  See 38 U.S.C.A. § 5103A (West 2002 & Supp. 2010); 38 C.F.R. § 3.159(c)(4) (2010).     
With regard to the Veteran's service connection claim for fibromyalgia, the Board notes that the Veteran underwent a VA examination regarding his claimed fibromyalgia disability in April 2007.  Although the examiner opines that the Veteran does not meet the criteria of a fibromyalgia diagnosis, the examiner provides no rationale for such opinion.  Further, the examiner assesses the Veteran with cervical and lumbar herniated disc with discogenic disease, CTS, cervical and lumbar myotosis, right knee meniscus tear, and left knee arthritis.  The examiner also indicates that the problems associated with the Veteran's complaints includes shoulder, elbow, chest, and occasional thigh pain, but fails to indicate whether such complaints are associated with any of the clinical diagnoses.  See April 2007 VA Fibromyalgia Examination Report.  Further review of the claims folder also reveals that the Veteran was diagnosed with fibromyalgia by a private examiner in November 2006.  See November 2006 Private Treatment Record from Hospital Episcopal Cristo Redentor.  Therefore, the Board finds such examination inadequate to decide the claim.  As such, a new VA examination is necessary to ascertain whether a current fibromyalgia disability exists, and if so, the etiology of such disability.  The fulfillment of the duty to assist requires a thorough and contemporaneous medical examination that considers prior medical examinations and treatment in order to conduct a complete evaluation of the Veteran's claim.  38 C.F.R. § 4.2 (2010).  Where further evidence, or clarification of the evidence, is needed for proper appellate decision-making, a remand to the RO is required.  38 C.F.R. § 19.9(a)(1) (2010).

In addition, the Veteran's remaining claim, that of entitlement to service connection for a left knee condition, is found to be inextricably intertwined with the issue remanded herein of service connection for a right knee condition.  See Harris v. Derwinski, 1 Vet. App. 180, 183 (1991) (holding that two issues are "inextricably intertwined" when they are so closely tied together that a final decision cannot be rendered unless both issues have been considered).  Specifically, the Veteran claims that his left knee condition is secondary to his right knee disability.  Thus, action on the secondary service connection claim for a left knee condition is deferred pending resolution of the service connection claim for a right knee condition.   

Accordingly, to ensure that VA has met its duty to assist in developing the facts pertinent to the claim remaining on appeal and to afford full procedural due process, the case is REMANDED for the following action:

1.  The Veteran should be contacted and requested that he identify all treatment for his low back condition (to include lumbar myositis with degenerative disc disease), right knee condition (to include right knee patellar disorder status-post menisectomy with minimal effusion), left knee condition, bilateral CTS, gastrointestinal condition, a disability manifested by headaches (to include cephalgia), fibromyalgia, hypertension, eye condition, and psychiatric disorder (to include PTSD and major depressive disorder).  After receiving any necessary authorization from the Veteran, any identified medical records should be associated with the Veteran's VA claims folder.  To the extent there is an attempt to obtain records that is unsuccessful, the claims file should contain documentation of the attempts made. 

2.  The AMC/RO should obtain the Veteran's SSA records, and associate these records with the claims folder.    

To the extent there is an attempt to obtain records that is unsuccessful, the claims folder should contain documentation of the attempts made.  The Veteran and his representative should also be informed of the negative results, and should be given an opportunity to obtain the records.  

3.  After the above development has been completed and all outstanding records have been associated with the claims file, the Veteran should be afforded VA examination to determine the nature and etiology of his disability manifested by joint pain and muscle pain (to include fibromyalgia), his disability manifested by headaches (to include cephalgia), and his gastrointestinal condition.  The claims file and a copy of this Remand must be made available to and be reviewed by the examiner in conjunction with the examination.  The report(s) should state that such review has been accomplished.  

The examiner should note all symptoms (including any in-service complaints of joint pain/muscle pain, headaches, and gastrointestinal problems), manifestations, and the affected area(s) of any chronic disability pattern manifested by joint pain/muscle pain (fibromyalgia), headaches (cephalgia), and gastrointestinal problems.  The examiner should also identify all current diagnoses manifested by joint pain/muscle pain (fibromyalgia), headaches (cephalgia), and/or gastrointestinal problems.  Any necessary evaluations, studies, and tests, to include x-ray studies, should be conducted.  

If the examiner is able to diagnose a disability stemming from the Veteran's symptomatology, including joint pain/muscle pain (fibromyalgia), headaches (cephalgia), and/or gastrointestinal problems, he or she should render an opinion as to whether it is as likely as not that any current disability manifested by joint pain/muscle pain (fibromyalgia), headaches (cephalgia), and/or gastrointestinal problems, is related to the Veteran's service or any incident therein.  

A complete rationale should be provided for any opinion.  The claims file should be made available to the examiner(s) for review.  

4.  The Veteran should also be afforded a VA examination regarding the nature and etiology of any bilateral CTS, low back, and right knee disabilities.  Specifically, the VA examiner should confirm any disabilities of the bilateral wrists, to include CTS, low back, to include lumbar myositis with degenerative disc disease (lumbar herniated discs with discogenic disease), and right knee, to include right knee patellar disorder status-post menisectomy with minimal effusion (right knee meniscus tear), through any testing deemed necessary.  

The VA examiner should then render an opinion as to whether it is as likely as not that any current bilateral CTS disability is related to the Veteran's service, to include his credible statements of various in-service injuries to his bilateral wrists, including as a result of moving munitions.  

The VA examiner should then render an opinion as to whether it is as likely as not that any current low back and right knee disabilities, to include lumbar myositis with degenerative disc disease (lumbar herniated discs with discogenic disease) and right knee patellar disorder status-post menisectomy with minimal effusion (right knee meniscus tear), are related to the Veteran's service, to include his credible statements of an in-service injury to the right knee and low back during a fall from the flat bed of a truck while moving pallets of munitions.  

The claims file should be made available to the examiner for review.  The entire claims file must be reviewed by the examiner in conjunction with the examination and the report should state that such review has been accomplished.  A complete rationale should be provided for any opinion.  

5.  Upon completion of the above-requested development, the RO should readjudicate the Veteran's service connection and new and material evidence claims.  If the claims remain denied, the Veteran and his representative should be provided with a Supplemental Statement of the Case as to the issues remaining on appeal, and afforded a reasonable period of time within which to respond thereto.

Thereafter, the case should be returned to the Board, if in order.  The Board intimates no opinion as to the ultimate outcome of this case.  The appellant need take no action until so informed.  The purpose of this REMAND is to ensure compliance with due process considerations.  The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

The purpose of the examinations requested in this remand are to obtain information or evidence (or both) which may be dispositive of the appeal.  Therefore, the Veteran is hereby placed on notice that pursuant to 38 C.F.R. § 3.655 (2010) failure 


(CONTINUED ON NEXT PAGE)


to cooperate by not attending the requested VA examinations may result in an adverse determination.  See Connolly v. Derwinski, 1 Vet. App. 566, 569 (1991).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2010).



______________________________________________
C. TRUEBA
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


